Case: 19-2235    Document: 24     Page: 1   Filed: 04/10/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                BETZAIDA P. JERNIGAN,
                   Claimant-Appellant

                             v.

  ROBERT L. WILKIE, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee
              ______________________

                        2019-2235
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-2918, Judge Amanda L. Mere-
 dith.
                 ______________________

                  Decided: April 10, 2020
                  ______________________

    BETZAIDA P. JERNIGAN, Lake Helen, FL, pro se.

     ROBERT C. BIGLER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, ALLISON KIDD-MILLER, ROBERT EDWARD
 KIRSCHMAN, JR.; Y. KEN LEE, JULIE HONAN, Office of Gen-
 eral Counsel, United States Department of Veterans Af-
 fairs, Washington, DC.
Case: 19-2235    Document: 24      Page: 2     Filed: 04/10/2020




 2                                           JERNIGAN   v. WILKIE



                  ______________________

     Before PROST, Chief Judge, O’MALLEY and TARANTO,
                      Circuit Judges.
 PER CURIAM.
     Betzaida P. Jernigan appeals from a decision of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”) dismissing her appeal of a January 29, 2018
 decision of the Board of Veterans’ Appeals (“Board”) for
 lack of jurisdiction. Jernigan v. Wilkie, No. 18-2918, 2019
 WL 273140 (Vet. App. Jan. 22, 2019). Because the Veter-
 ans Court correctly concluded that it lacked jurisdiction
 over Jernigan’s appeal, we affirm.
                        BACKGROUND
    Jernigan served on active duty in the United States
 Navy from April 1989 until May 1995.
      In a decision dated January 29, 2018, the Board
 granted Jernigan service connection for right shoulder ar-
 thritis with tendinitis and right upper extremity cervical
 radiculopathy. Resp’t Suppl. App. (“S. App.”) 11–26. In the
 “Introduction” section of that decision, the Board explained
 relevant procedural history, including that the issue on ap-
 peal before it was one of several issues addressed by an ear-
 lier, June 2016 Board decision. Id. at 1. Specifically, the
 Board indicated that the 2016 decision: (1) remanded Jer-
 nigan’s claim for entitlement to service connection for a
 right shoulder disorder (the sole issue before the 2018
 Board); and (2) explained that Jernigan’s “claims of entitle-
 ment to earlier effective dates for grants of service connec-
 tion for gastroesophageal disease, a lumbar spine disorder,
 and appendectomy scar were no longer in appellate status
 as [she] had exhausted her remedies.” Id. at 13.
     Jernigan filed a Notice of Appeal to the Veterans Court,
 challenging the Board’s January 2018 decision. Jernigan,
 2019 WL 273140, at *1. Jernigan later clarified that she
Case: 19-2235      Document: 24   Page: 3    Filed: 04/10/2020




 JERNIGAN   v. WILKIE                                      3



 was only appealing the Board’s January 2018 remarks in
 its introduction that her earlier effective date claims for
 gastroesophageal disease, lumbar spine disorder, and ap-
 pendectomy scar were not in appellate status. Id. Because
 the Board’s 2018 decision on appeal was favorable to Jer-
 nigan, and because Jernigan stated that she only objected
 to statements in that decision regarding a prior, now final
 claim, the Veterans Court ordered Jernigan to show cause
 why her appeal should not be dismissed for lack of jurisdic-
 tion. Id.
     In response, Jernigan reiterated that she was not chal-
 lenging the Board’s January 2018 grant of benefits for right
 shoulder arthritis. Instead, she disputed “an unfavorable
 conclusion” in the Board’s decision that, according to Jer-
 nigan, changed her “appeal status relating to a separate
 matter . . . submitted on a valid Notice of Disagreement in
 June 2014.” Id.
      In a decision dated January 22, 2019, the Veterans
 Court dismissed Jernigan’s appeal for lack of jurisdiction.
 In doing so, the court explained that the Board’s January
 2018 decision was favorable to Jernigan and that the re-
 marks in the introduction section of the Board’s decision
 did not change the appellate status of her other earlier ef-
 fective date claims. Id. The court further explained that
 Jernigan’s earlier effective date claims—for gastroesopha-
 geal disease, a lumbar spine disorder, and an appendec-
 tomy scar—were previously appealed to the Veterans
 Court and were denied. Id. at *1 n.2 (citing Jernigan v.
 Shinseki, 25 Vet. App. 220 (2012), aff’d 521 F. App’x 931
 (Fed. Cir. 2013), cert. denied 572 U.S. 1062 (2014)). Those
 earlier claims were not before the Board when it rendered
 its 2018 decision and are not before this court on appeal.
     Jernigan moved for reconsideration by a panel. S. App.
 6. The Veterans Court granted the motion, and the panel
Case: 19-2235    Document: 24      Page: 4     Filed: 04/10/2020




 4                                           JERNIGAN   v. WILKIE



 held that the January 2019 single-judge order would re-
 main the decision of the court. The court entered final
 judgment on April 12, 2019. This appeal followed.
                         DISCUSSION
       Our jurisdiction to review Veterans Court decisions is
 limited by statute. Pursuant to 38 U.S.C. § 7292(a), the
 court may review “the validity of a decision of the [Veter-
 ans] Court on a rule of law or of any statute or regulation .
 . . or any interpretation thereof (other than a determination
 as to a factual matter) that was relied on by the [Veterans]
 Court in making the decision.” Unless the case presents a
 constitutional issue, we “may not review (A) a challenge to
 a factual determination, or (B) a challenge to a law or reg-
 ulation as applied to the facts of a particular case.” 38
 U.S.C. § 7292(d)(2). We have recognized, however, that the
 “jurisdictional reach of the Veterans Court presents a ques-
 tion of law for our plenary review.” Maggitt v. West, 202
 F.3d 1370, 1374 (Fed. Cir. 2000).
     On appeal, the government argues that we should dis-
 miss this appeal for lack of jurisdiction because, although
 Jernigan asserts in her informal brief that the Veterans
 Court’s decision involved the validity or interpretation of a
 statute or regulation, review of the court’s decision makes
 clear it did not engage in that type of analysis. Nor did it
 decide any constitutional issues. 1 Instead, the Veterans
 Court dismissed Jernigan’s appeal for lack of jurisdiction.
     By statute, the Veterans Court’s jurisdiction is limited
 to review of final Board decisions that are adverse to the
 claimant. 38 U.S.C. § 7266(a); Bond v. Derwinksi, 2 Vet.
 App. 376, 377 (1992). A claimant therefore must be “ad-



     1   Indeed, Jernigan expressly indicates in her infor-
 mal brief that the Veterans Court’s decision did not decide
 a constitutional issue. Appellant Informal Br. 1, item 3.
Case: 19-2235      Document: 24    Page: 5    Filed: 04/10/2020




 JERNIGAN   v. WILKIE                                       5



 versely affected” by a decision of the Board in order to ap-
 peal to the Veterans Court. Zevalkink v. Brown, 102 F.3d
 1236, 1243 (Fed. Cir. 1996) (noting that the Veterans Court
 “considers this a ‘standing’ requirement and that a party
 must, therefore, show some actual or threatened injury”).
 Accordingly, the Veterans Court lacks jurisdiction over
 Board decisions that are favorable to the veteran. Woods
 v. Shinseki, 492 F. App’x 112, 114 (Fed. Cir. 2012) (“Be-
 cause the Board’s holding reinstated his benefits and was
 therefore favorable to [the veteran], the Veterans Court ap-
 propriately dismissed his appeal.”).
     Here, the Board’s January 2018 decision that Jernigan
 appealed to the Veterans Court addressed a single issue:
 entitlement to service connection for a right shoulder dis-
 order. The Board granted that claim, awarding service
 connection for right shoulder arthritis with tendinitis and
 right upper extremity cervical radiculopathy.
     Before the Veterans Court, Jernigan made clear that
 she is not dissatisfied with the Board’s decision in this ap-
 peal—only with its recitation of procedural history relating
 to other claims that were separately adjudicated in full. 2
 Because the Board’s 2018 decision granted Jernigan the
 benefits she sought and thus was entirely in her favor,
 there was no adverse action she could appeal to the Veter-




     2   As the Veterans Court noted, Jernigan’s earlier ef-
 fective date claims for gastroesophageal reflux disease, a
 lumbar spine disorder, and an appendectomy scar were
 considered and denied by the Board in 2010, the Veterans
 Court in 2012, and this court in 2013. Jernigan, 2019 WL
 273140, at *1, n.2. To the extent Jernigan’s informal brief
 seeks to assert clear and unmistakable error relating to
 those claims, she cannot do so for the first time on appeal.
Case: 19-2235    Document: 24     Page: 6     Filed: 04/10/2020




 6                                          JERNIGAN   v. WILKIE



 ans Court. See 38 U.S.C. § 7266(a). Accordingly, the Vet-
 erans Court did not err when it dismissed Jernigan’s ap-
 peal for lack of jurisdiction.
                       CONCLUSION
     Because the Veterans Court correctly concluded that it
 lacked jurisdiction over Jernigan’s appeal, we affirm.
                       AFFIRMED
                          COSTS
     No costs.